CLECO CORPORATION EXHIBIT 12(a) Computation of Ratios of Earnings to Fixed Charges and of Earnings to Combined Fixed Charges and Preferred Stock Dividends FOR THE THREE MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) MARCH 31, 2009 Earnings from continuing operations $ 6,650 $ 86,719 Undistributed equity income from investees 11,751 17,825 Income taxes 1,326 14,723 Earnings from continuing operations before income taxes $ 19,727 $ 119,267 Fixed charges: Interest, long-term debt $ 16,944 $ 51,043 Interest, other (including interest on short-term debt) 3,784 25,717 Amortization of debt expense, premium, net 588 2,280 Portion of rentals representative of an interest factor 121 524 Total fixed charges $ 21,437 $ 79,564 Earnings from continuing operations before income taxes $ 19,727 $ 119,267 Plus:total fixed charges from above 21,437 79,564 Plus:amortization of capitalized interest 102 407 Earnings from continuing operations before income taxes and fixed charges $ 41,266 $ 199,238 Ratio of earnings to fixed charges 1.92 x 2.50 x Total fixed charges from above 21,437 79,564 Preferred stock dividends 14 54 Total fixed charges and preferred stock dividends 21,451 79,618 Ratio of earnings to combined fixed charges and preferred stock dividends 1.92 x 2.50 x
